Court of Appeals
                            Sixth Appellate District of Texas

                                        JUDGMENT


In the Interest of J.C., Jr., a Child                  Appeal from the County Court at Law of
                                                       Lamar County, Texas (Tr. Ct. No. 87472).
No. 06-19-00091-CV                                     Memorandum Opinion delivered by Chief
                                                       Justice Morriss, Justice Burgess and Justice
                                                       Stevens participating.



        As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
        We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                       RENDERED JANUARY 29, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk